Citation Nr: 0731765	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2003 to November 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was discharged from service during basic training 
due to bilateral medial tibial plateau and bilateral 
cuneiform stress reactions.  She contends that knee problems 
related to these stress fractures continue.  

VA has a duty to assist the veteran in the development of the 
claim. This duty includes assisting the veteran in the 
procurement of pertinent treatment records. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In her July 2004 notice of 
disagreement, the veteran stated that she had sought a second 
opinion from Dr. Migual A. Velasco, who told her it would 
take a long time for the stress fractures to heal.  It does 
not appear that VA attempted to obtain these records.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran to submit any post-service 
treatment records.

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the records of Dr. Migual A. 
Velasco.  If these records cannot be 
obtained, then evidence of attempts to 
retrieve these records should be 
associated with the claims file.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and her representative.  After the 
veteran and her representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


